      Case 1:20-cv-00090-SPW-TJC Document 5 Filed 10/02/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


JAVIER SOTELO CANTU,                          Cause No. CR 20-90-BLG-SPW-TJC

              Plaintiff,

       vs.                                                  ORDER

EAGLE CLIFF MANOR; SHAWNA
BOATMAN, ADMINISTRATOR; and
SYNERTX,

              Defendants.


      This case comes before the Court on Plaintiff Cantu’s complaint alleging

racial discrimination, conversion, and abuse. His allegations are contained in a

letter (Doc. 2-1) attached to his complaint (Doc. 2). He filed a supplement on July

10, 2020 (Doc. 4).

                     I. Motion to Proceed In Forma Pauperis

      Cantu moves to proceed in forma pauperis. He demonstrates that he is not

able to pay the filing fee. The motion will be granted.

                            II. Deficiencies in Complaint

      Because Cantu is proceeding in forma pauperis, the Court must review his

complaint to determine whether it fails to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                                         1
       Case 1:20-cv-00090-SPW-TJC Document 5 Filed 10/02/20 Page 2 of 5



       Cantu is also self-represented. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation

omitted). Courts must briefly explain deficiencies that may be cured by

amendment, see Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012), but “need

not provide great detail or . . . act as legal advisors” to the plaintiff, Noll v.

Carlson, 809 F.2d 1446, 1448–49 (9th Cir. 1987). 1

       A. Claim of Racial Discrimination

       Cantu alleges that he intends his letter “as a complaint against Eagle Cliff

Manor” and he was “racially discriminated against.” Letter (Doc. 2-1) at 1. Cantu

says he “was told Mexican people were not welcome at this facility and the state

sent a letter stating I had to leave.” Id. He asserts that a supervisor, named Laurie,

told one of the employees, named Warren, that Cantu had to leave. See id. Cantu

also says he has never seen the letter and, when he called the State, he “was

notified the state did not know I was there.” Id.

       If the Court understands him correctly, someone told Cantu he could not



       1
          This decision is flagged in one electronic database as “superseded by statute.” But the
case cited, Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (en banc), actually reversed the panel’s
and district court’s decision holding that the Prison Litigation Reform Act overruled cases, like
Noll, which required a district court to provide a pro se litigant with an opportunity to amend.
See Lopez, 203 F.3d at 1125–26, 1129–30. Noll remains good law.
                                                2
      Case 1:20-cv-00090-SPW-TJC Document 5 Filed 10/02/20 Page 3 of 5



stay, presumably at Eagle Cliff Manor, because of his race. As the State later told

Cantu it did not know he was living at that facility, presumably the State did not

send the supposed letter. Cantu appears to suggest the letter functioned as a pretext

to explain why he must leave, when in reality Eagle Cliff Manor decided he could

not stay because he was or was believed to be Mexican. Cantu’s supplement does

not allege that anyone told him “Mexican people were not welcome.” It does

allege that he has never seen the letter and that “[t]hey keep saying they cannot

find the letter.” See Supp. (Doc. 4) at 1–2.

      The law requires Cantu to allege facts that are not just consistent with an

allegation of racial animus but make racial discrimination a plausible explanation

for defendants’ conduct. See Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009). The

statement that Mexicans are not welcome is certainly offensive, and it might be

evidence of unlawful discrimination. But the statement is not illegal. Especially

because Cantu does not identify who said it (and does not repeat it in his

supplement), it does not support an inference that Eagle Cliff Manor discriminated

against Cantu because of his race.

      Cantu must provide more information. He must explain how or why the

State of Montana was or should have been involved in his situation at Eagle Cliff

Manor. He must also say as much as he can about when this incident occurred,

who told him that Mexicans were not welcome, why he believes Eagle Cliff Manor

                                          3
      Case 1:20-cv-00090-SPW-TJC Document 5 Filed 10/02/20 Page 4 of 5



is responsible for that statement and, in general, what makes him believe he was

asked to leave because of his race and not because of some other, lawful reason,

such as inability to pay for services at Eagle Cliff Manor.

      B. Claim of Conversion

      Cantu alleges that a C.N.A. (presumably meaning a certified nurse’s

assistant) named Molina stole money from him and the facility did not attempt to

address the matter. See Letter (Doc. 2-1) at 1; Supp. (Doc. 4) at 1. Cantu must

explain when this theft occurred, how he knows it occurred, why he believes

Molina was responsible, to whom he complained, and when.

      C. Claim of Abuse

      Finally, Cantu alleges he was “abused because of my handicap. I have

suffered a stroke on the right side of my body and they still made me leave.”

Letter (Doc. 2-1) at 1. As explained above, lawful reasons might prompt a facility

to ask someone to leave. For example, a person might not be able to afford to stay,

or a person might have recovered health and function so that he no longer needs

the assistance offered at the facility. Cantu must explain why he believes he was

made to leave because he suffered a stroke and not for some other reason.

      D. Defendants

      Cantu names three defendants: Eagle Cliff Manor, Shawna Boatman, and

Synertx. As to each of the three claims identified above, he must explain what

                                          4
      Case 1:20-cv-00090-SPW-TJC Document 5 Filed 10/02/20 Page 5 of 5



each defendant did to cause or contribute to causing a violation of his rights.

                            III. Opportunity to Amend

      Cantu will have an opportunity to address the points raised above. He must

respond to these points to the best of his ability. Legal briefing is not required.

The Court is asking for facts that Cantu must already know, or he could not file a

complaint in good faith. If, after reviewing Cantu’s response to this Order, the

Court finds he still fails to state a claim, it will recommend his case be dismissed.


      Based on the foregoing, the Court enters the following:

                                        ORDER

      1. Cantu’s motion to proceed in forma pauperis (Doc. 1) is GRANTED.

The clerk shall waive the filing fee.

      2. Cantu must respond to this Order on or before October 30, 2020.

      DATED this 2nd day of October, 2020.


                                        /s/ Timothy J. Cavan
                                        Timothy J. Cavan
                                        United States Magistrate Judge




                                           5
